DISSENTING OPINION
Bland, Judge:
I think that the judgment of the trial court should be affirmed. We are wholly unjustified in permitting the conclusion of a witness, even though he be an interested one, to cause us to make a holding contrary to other conceded and admitted facts and evidence in the case which should be controlling.
The majority has italicized the witness's statement that the finder lens is not essential and that it is not as essential as a tripod. Even if it be thought necessary to bring the facts of this case within the facts of some of the cited camera and tripod cases by reason of the use of the word “essential”, the determination of that question should not be controlled by the opinion of a witness after he has fully explained the nature, construction, and use of the article.
Moreover, the article itself is before us, and all of its characteristics are thoroughly understood by the court. The witness stated that the finders involved were sometimes used to pick out a location without being on a camera. But, it is shown that when the camera is used for taldng pictures, the finder is returned and placed upon the camera. The witness also stated that every motion-picture camera has a finder of some sort, regardless of whether or not it was the land of finder which is at bar. He was then asked about a camera, and was asked if he had ever seen one used without a finder lens attached to it. He said he had, but that it was unusual. He was asked how *549they would use a camera without a finder lens. He replied that they would “line up across the corners of the camera.”
I think the witness was probably speaking of cameras generally, since it is hard, to understand how in taking a picture with a motion picture camera, it is possible to “line up across the corners.” But, even if it were true that one could make some kind of picture with a motion-picture camera by lining up across the corners, and without a finder lens, surely that is no reason for holding that a finder lens is not a part of a motion-picture camera.
Of course, if the word “essential”, found in some of the cases cited, is to be given one of its meanings — “indispensable”—it may be that the finder at bar is not an essential part of a camera. To so conclude,however, in my judgment, would be an error which would lead to consequences of the gravest character.
The following cases, in my judgment, support the conclusion that upon this record the articles at bar are parts of cameras: United States v. Bosch Magneto Co., 13 Ct. Cust. Appls. 569, T. D. 41434 (automobile horns and lamps); Dubrow & Hearne Mfg. Co. v. United States, 9 Ct. Cust. Appls. 177, T. D. 38001 (shuttles for sewing machines); Decorated Metal Mfg. Co., Inc. v. United States, 12 Ct. Cust. Appls. 140, T. D. 40061 (typewriter ribbon spools); Peter J. Schweitzer, Inc. v. United States, 16 Ct. Cust. Appls. 285, T. D. 42872 (endless felt drier belts used in mailing tissue paper); United States v. G. W. Sheldon & Co., 21 C. C. P. A. (Customs) 392, T. D. 46913 (pressure valves in ammonia-producing machines); United States v. American Steel & Copper Plate Co., 14 Ct. Cust. Appls. 139, T. D. 41673 (glass screens for photolithographic cameras).
I do not think there is anything in United States v. C. Gennert, Inc., 18 C. C. P. A. (Customs) 453, T. D. 44701, or United States v. Willoughby Camera Stores, Inc., 21 C. C. P. A. (Customs) 322, T. D. 46851, which justifies any conclusion to the contrary, but if there is, the sooner it is explained or overruled the better for all concerned.
The Government has not contended in this case that the parts of the finder lenses which are at bar are not parts of cameras. On the contrary, it relies on its contention that they are more specifically provided for elsewhere. The collector did not find that they were not parts of cameras. He found that they were parts of cameras, to wit, photographic lenses. The Government could not consistently contend that they were photographic lenses and, at the same time, argue that they were not parts of cameras, and it has not done so. The same is true of the collector. Therefore, it is my view that, at most, the importer rested under no very heavy burden in showing that the imported merchandise was parts of cameras — it was and is admitted.
The mere fact that the motion-picture camera would operate to take a picture of some kind without the use of any kind of finder does *550not negative the conclusion that the finder is in fact a part of a camera, nor does it suggest that the finder is a mere accessory. A thing may be an essential and integral part of a machine, notwithstanding the fact that the machine might operate with some degree of satisfaction without the part. We have before us the undisputed fact that every motion-picture camera has a finder of some sort, and that it is used in taking motion pictures when the camera is used. That this fact is true is abundantly supported by the following, found in the Encyclo-paedia Britannica, Volume 15, pages 867 and 868:
The cameras actually used in the motion picture studios are beautiful pieces of engineering work, costing several thousands of dollars, and are distinctly heavy and complicated. They are supplied with several finders, by which the scene can be viewed or focused on the film. * * *
The witness’s description of how this finder is used and how motion-picture cameras are used is convincing that the finder at bar is essen-tia], or at least some kind of finder is essential to the proper and efficient work of a motion-picture camera. It seems to me that to operate such a camera without a finder would be wholly impracticable and would not produce such results as would meet the requirements of the motion-picture industry. I think that a complete motion-picture camera with a finder (if the lens were not of chief value) was one of the lands of cameras Congress had in mind when it prepared the camera provisions (United States v. American Steel & Copper Plate Co., supra), and it is my view that if the completed machine with a finder, of which the merchandise here is a part, were imported, it would necessarily be regarded as an entirety.
But, it may be suggested that “essential” means “indispensable”, and that when this court used that term heretofore in certain cases, it employed it in such a sense. While “essential” ofttimes is used, and properly so, in the sense that it means “indispensable”, I am certain that this court in none of the decided cases ever intended to hold that a thing would be regarded as a part of an article, only when the part was so indispensable to the use of the article that the article would not perform its normal functions without it. To so hold would unduly complicate the classification of certain machines and many other imported articles. There are many new improvements for old machines which add to their efficiency and completeness. Notwithstanding the fact that such a machine would function in its old way'without the new attachments, it might not perform such functions in a satisfactory manner. Of course, there are many attachments for imported articles which are not parts of such articles, and which are mere accessories and cannot be regarded as essential to the use of such articles, irrespective of whether the term “essential’ is used in a broad or narrow sense. Radios, cigar lighters and numerous other articles, although attached to automobiles, are so wholly *551unrelated to the general use and purpose of the automobile that they can be regarded as nothing other than mere accessories, while the fact that horns, lights, windshield wipers, bumpers, starting mechanism, cushions and many other attachments and components so contribute to the efficiency, and utility of the automobile that, in my opinion, requires that they be regarded as necessary and essential parts of that kind of automobile and should be so regarded for tariff duty purposes. The fact that many automobiles do not have such parts, and that the machine would function if such parts were dispensed with, does not change the situation.
It might be noticed that in the Bosch Magneto Co. case, supra, no proof was required that a horn or an automobile lamp was an essential part of an automobile. The conclusion of a witness as to whether an automobile lamp was or was not essential to an automobile would surely not have changed the result there.
Let us suppose that a new, improved motion-picture camera with several finders is imported and that the finders are used when the machine functions normally (no doubt such cameras are imported). I take it that no one would seriously contend, certainly not logically, that the collector should strip the machine of the finders and other equally essential parts and hold that they were accessories and that what remained was the camera. If only those things which were indispensable to some kind of use of the camera constituted parts of the camera, there would not be much of the modern camera left when the collector had finished his duties.
In the light of the foregoing considerations, I respectfully submit that the United States Customs Court arrived at the correct conclusion in this case.